Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0173005 and KR10-2019-0174014, filed on 07/16/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/24/2020, 07/28/2021 and 05/11/2022 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 06/24/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a plurality of core dies stacked over the base die and coupled to each other through a plurality of through-electrodes and a reference through-electrode, wherein the base die includes a first test circuit suitable for transferring a test oscillating signal to at least one target through-electrode among the through-electrodes, and outputting a test output signal by comparing a test base signal generated based on the test oscillating signal, with a test core signal transferred through the reference through-electrode, during a test operation; and wherein each of the core dies includes a second test circuit suitable for generating the test core signal corresponding to the test oscillating signal transferred through the target through-electrode, and transferring the test core signal to the reference through-electrode, during the test operation.”
7.	Claims 2-14 are also allowed as they further limit allowed claim 1.
8.	Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 15,
“…transferring, at the base die, a test oscillating signal to a target through-electrode among the through-electrodes, and generating a test base signal based on the oscillating signal; generating, at any of the core die, a test core signal based on the test oscillating signal transferred through the target through-electrode; and outputting, at the base die, a test output signal by comparing the test core signal transferred through the reference through-electrode, with the test base signal.”
9.	Claims 16-20 are also allowed as they further limit allowed claim 15.
10.	The closest prior art references that were found based on an updated search.
Kim et al. US 2018/0247876 - The stacked semiconductor device has a base die (114), where the core dies (112) are stacked over the base die, and are communicated with the allocated channels through multiple through-electrodes.
Yokou US 2012/0262196 - The device (10) has core chips (CC0, CC1) i.e. memory chips, stacked with each other and comprising control circuits generating internal signals (MA).
Yoko et al. US 2014/0344612 - The device has an interface chip that has a first signal generation circuit (100) that generates a clock.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 15; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867